DETAILED ACTION
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group I (claims 1-12), and Group I species (1) (claim 3), in the reply filed on October 5, 2021 is acknowledged.
Claims 4 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/KR2017/007767, filed July 19, 2017.  Acknowledgment is further made of applicants' claim for foreign priority to KR applications KR10-2016-0094327 (filed July 25, 2016) and KR20-2017-0002879 (filed June 8, 2017).  Certified copies of the foreign priority documents are present in the application file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase “wherein the mixed solution is one selected from a group consisting of apatite, cellulose, ….”  
This phrase is awkwardly written and thus renders claim 3 unclear since claim 3 depends from claim 2 and claim 2 recites the mixed solution is prepared by mixing gelatin with alginate. It is unclear if Applicant means for claim 3 to recite the mixed solution further comprises one, or a combination, of the recited elements? 
Regarding claim 7, it is noted the phrase “…adding a pH indicator changing the color according to a change of pH…” renders the claim unclear as to whether or not 
Likewise, claim 11, which depends from claim 7, is unclear regarding what actually changes color in response to acidic or alkaline conditions. It is unclear if the three-dimensional gel mold changes color in response to pH changes, or if the cell-laden hydrogel dispersed in the gel mold changes color in response to pH changes?
Appropriate clarification is appreciated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rana et al., (Journal of Biomaterials and Tissue Engineering, Vol. 4, 507-535, 2014; see PTO-892) (“Rana”), in view of Tang et al., (Microelectronic Engineering, 158 (2016) 41-45; see PTO-892) (“Tang”).
Rana is directed to cell-laden hydrogels. Rana teaches the cell-laden hydrogels are useful for tissue engineering and drug discovery applications. Rana teaches that cell scaffolds in the form of hydrogels are widely employed as a support system for engineering tissue since they mimic mechanical and chemical properties of the native niche, and have the best mimicking abilities of native ECM (extracellular matrix). (Abstract; 2. HYDROGEL SCAFFOLDS, page 510; 3. CELL-LADEN HYDROGEL SCAFFOLDS, left column, page 520; 3.2 Directed Assembly Technique, right column, first paragraph, page 509).  Rana’s Table II (page 526) discloses a variety of types of hydrogel materials for entrapping cells, including alginate and gelatin.
Regarding claim 1, Rana teaches that cell-laden hydrogels are prepared by mixing cells in a hydrogel pre-polymer solution followed by dispersing into a mold and allowing polymerization by incubation or photoinitiation. Rana’s Figure 9 illustrates mixing cells with the pre-polymer solution and dispersing the cell mixed hydrogel pre-polymer solution into a mold for subsequent gelation, thus producing a cell mixed hydrogel (Fig. 9 and 3. CELL-LADEN HYDROGEL SCAFFOLDS, left column, page 520).  The method disclosed in Rana’s Fig. 9 reads on the limitations “producing a cell mixed hydrogel” and “dispersing the cell mixed hydrogel into the casting gel mold manufactured in the three-dimensional shape and gelating the cell mixed hydrogel to manufacture a structure gelated in a three-dimensional shape.”
As to the limitation “manufacturing a casting gel mold in a three-dimensional shape”, it is noted that, although Rana’s Fig. 9 illustrates a three-dimensional mold comprising wells for dispersing the cell-laden hydrogel samples, Rana does not further disclose manufacturing steps for preparing the disclosed mold for cell dispersal.  However, Tang teaches that cell-based assays for anti-cancer drug discovery can employ gel-molded, multi-well assay plates manufactured from agarose gel, thus providing cell-based assays for the evaluation of the efficiency of anti-cancer drugs (Abstract).
Tang’s Fig. 1 illustrates the manufacturing process, wherein a PDMS template on a PDMS sheet (i.e. tray) is initially prepared. Thereafter, agarose is dissolved in DI water (aqueous solution) to prepare a 5% solution (i.e. a casting gel solution) for casting on the PDMS tray. The PDMS template includes posts (i.e. protrusions) and upon solidifying of the agarose gel and removal from the PDMS template, the protrusions create multiple wells for dispersion of cells.  Thus, Tang has established it was well-known in the art to manufacture a casting gel mold in a three-dimensional shape that provides a multi-well assay device useful for cell-based (spheroid), anti-cancer drug discovery.
Therefore, given that Rana teaches the cell-laden hydrogels are useful for drug discovery applications, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute Tang’s agarose multi-well three-dimensional cell culture support, prepared by manufacturing a casting gel mold in a three-dimensional shape comprising multi-wells, as the cell culture support for in-vivo environment for evaluation of anti-cancer drug candidates; thus one would have had a reasonable expectation of successfully substituting Tang’s manufacturing method in the method of Rana. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
	Further regarding claim 1 and the limitation directed to double crosslinking of the cell culture support, it is noted that Tang teaches the agarose casting gel solution is solidified (crosslinked) by cooling to room temperature and further incubation for 10 minutes to obtain the solid agarose layer (2.1 Fabrication of multi-well array, left column, second paragraph, page 42).  
Though Tang does not state the solidified agarose cell culture support has double crosslinks, the fact that Tang employs the same agarose polymer as in the instant application (specification, paragraph [0018]) means that any and all results of the method of Tang, whether recognized at the time of publication or not, were inherently achieved by the reference method.

Claim 2-3, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rana, in view of Tang, as applied to claim 1 above, and further in view of Zhao et al., (Biofabrication 6 (2014) 035001 (pages 1-10); see PTO-892) (“Zhao”) and Hwang et al., (Biofabrication 2 (2010) 035003 (12 pages); see PTO-892) (“Hwang”).
The teaching of Rana, in view of Tang, is set forth above.
Regarding claim 2, as set forth above regarding claim 1, the cited prior art teaches mixing the hydrogel will cells, as recited in claim 2.
However, although Rana discloses that cell-laden hydrogels can be composed of naturally derived materials including alginate and gelatin (2.2.2 Photosensitive Hydrogels, left column, second paragraph, page 513), Rana does not further exemplify mixing gelatin with alginate to prepare the hydrogel for further addition with cells.
However, Zhao is directed to preparing cancer tumor models wherein HeLa cancer cells are combined with a mixture of gelatin, alginate and fibrinogen to construct an in-vitro tumor model for formation of cellular spheroids (Abstract). Zhao teaches that hydrogels such as alginate and gelatin are widely used as ECM (extracellular matrix) mimics for tumor cell culture (Introduction, left column, last paragraph, page 2).
Thus, Zhao has established it was well-known that cell-laden hydrogels could be successfully prepared by mixing gelatin and alginate.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute Zhao’s alginate/gelatin/fibrinogen hydrogel, as the cell-laden hydrogel in the method of the prior art for the predictable result of successfully preparing cancer tumor models, thus meeting the limitation of claim 2. Zhao has shown that gelatin and alginate can be successfully mixed to prepare a cell-laden hydrogel for tumor cell spheroid formation; thus, one would have had a KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Further regarding claim 2 and the limitation directed at filtering the hydrogel solution, Zhao does not disclose whether or not the hydrogel solution is filtered.  However, Hwang is directed to the fabrication of cell-laden hydrogels comprising alginate, wherein the hydrogel solution is filtered with a 0.22 µm filter prior to combining with the cells (Fabrication of cell-laden porous hydrogel, right column, last paragraph, page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include filtration of the hydrogel solution.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include filtration of the hydrogel solution, as taught by Hwang, for the predictable result of successfully purifying the solution prior to mixing with cells, thus meeting the limitation of claim 2.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the prior art and Hwang because each of these teachings are directed at methods for using cell-laden hydrogels.	
Regarding claim 3, it is noted that the cited prior art teaches gelatin which is considered to read on collagen, as recited in claim 3.
Regarding claim 5 and 6, it is noted that Tang teaches tumor spheroid formation using human glioblastoma cancer cells (claim 5) and Zhao teaches the in-vitro tumor models are prepared with HeLa cells (claim 6). Thus, the combined prior art meets the limitations of claims 5 and 6.
Regarding claim 12, Zhao teaches the cell mixed hydrogel is incubated at 25°C for 5 minutes to gelate the cell mixed hydrogel (2.3 Construct fabrication and culture, right column, first paragraph, page 2). The claimed temperature range overlaps the prior art temperature range.  However, Zhao’s disclosed time period differs from the instant claim in that Zhao teaches 5 minutes and the instant claim recites a time period ranging from 15-25 minutes.  However, although Zhao does not teach a time period ranging from 15-25 minutes, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the time period as a matter of routine experimentation.  The parameter of incubation time is recognized as a result-effective variable which achieves the recognized result of gelation of the hydrogel.  Generally, differences in parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rana, in view of Tang, as applied to claim 1 above, and further in view of Zhu et al., (US 2015/0306241; see PTO-892) (“Zhu”), as evidenced by ATCC (Formulation for Dulbecco’s Modified Eagle’s Medium (DMEM); retrieved from the internet; see PTO-892) (“ATCC”).
The teaching of Rana, in view of Tang, is set forth above.
Regarding claim 7, as set forth above regarding claim 1, the combined prior art renders obvious dissolving agarose (i.e. a biodegradable polymer) in an aqueous solution to produce a casting solution and putting the casting gel solution in a tray part having a groove, inserting a mold part having a mold protrusion of a three-dimensional shape into the tray part, solidifying the casting gel solution, and removing the mold part to manufacture a three-dimensional casting gel mold.
The combined prior art does not further teach dissolving the agarose polymer in an aqueous solution comprising divalent cations and adding a pH indicator, as recited in claim 7.  However, Zhu teaches dissolving agarose in DMEM aqueous culture medium and coating 96-well cell culture plates to promote tumor cell spheroid formation (paragraph [0142]). Zhu, like Tang, has prepared agarose multi-wells for tumor spheroid formation.  	
ATCC evidences that DMEM culture medium comprises divalent cations, e.g. Ca2+, Mg2+, in the aqueous medium, as well as the pH indicator phenol red.
Thus, Zhu’s disclosed DMEM for dissolving the agarose comprises divalent cations in the aqueous solution and a pH indicator that will change color in response to a change in pH. Therefore, Zhu has established it was well-known to prepare an agarose casting solution for fabricating agarose multi-wells by dissolving a biodegradable polymer in a divalent cation aqueous solution comprising a pH indicator that changes color in response to a change in pH.
KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claim 8, Tang and Zhu teach agarose, thus meeting the limitation of claim 8.
Regarding claim 9, ATCC evidences the DMEM aqueous solution includes the divalent cation calcium chloride, CaCl2, thus meeting the limitation of claim 9.
Regarding claims 10 and 11, as set forth above regarding claim 7, Zhu’s disclosed DMEM aqueous solution comprises the pH indicator phenol red, thus meeting the limitation of claims 10 and 11.

Conclusion
No claim is allowed.  No claim is free of the prior art.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633